Citation Nr: 0835910	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision.  

The veteran testified before the RO's Decision Review Officer 
(DRO) at the RO in May 2007.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in September 
2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  



REMAND

The Board in this case finds the record an inadequate basis 
upon which to decide the case.  

In particular, the veteran should be again examined by a VA 
psychiatrist to determine whether he has an acquired 
psychiatric disorder to include PTSD that is military 
service.  Pursuant to VCAA, such an examination is necessary 
to adjudicate these claims. See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim. See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal. This specifically includes 
obtaining VA treatment records not already associated with 
the file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should send the veteran a 
letter advising him of the criteria to 
establish entitlement to service 
connection for PTSD. The letter should 
ask the veteran to advise VA of any VA or 
non-VA medical facilities having 
treatment records relevant to his claim.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, as regards the five 
elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Whether or not the veteran responds, the 
RO should obtain current VA treatment 
records not already on file.  

3.  After all records and responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should schedule the veteran for VA 
examination by a psychiatrist in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the examiner 
should indicate in the report that the 
entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history with particular attention 
given to the examinations of record.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file and 
examination of the veteran, the examiner 
should provide a current psychiatric 
diagnosis for the veteran.  The examiner 
should also render an opinion, consistent 
with sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran has a 
current psychiatric disability due to any 
event or incident of his active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy of any notice(s) of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.  

5. To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board. See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the veteran's claim of service 
connection in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal is not granted, the RO should 
furnish to the veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC) that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame. See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




